Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed November 20, 2020 is a reissue application of 13/844,805 (U.S. Patent No. 10,134,061, issued November 20, 2018).

Claims 1-57 were initially pending in the application.  Claims 58-143 were newly added and claims 2-57 were canceled in a preliminary amendment filed on November 20, 2020.  


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,134,061 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Content of Reissue Applications
The applicant has failed to sastify the requirements of 37 CFR 1.173(b)-(d) in the amendment filed 11/20/2020:
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)). 
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings.
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

The applicant has not provided any explanation of support for the amendments to claim 1 or new claims 58-143.  Additionally, the applicant has not provided an explanation of support for the amendments made to the specification or the drawings (which includes every element presented in the amended or new drawings).  Examiner recommends providing an explicit citation and explanation of support for each and every added or amended limitation of the claims and every element of the amendments and additions to the specification and drawings separately to avoid the same error in the future.  These explicit citations must be made relative to the patent itself, using column and line numbers from the actual patent.  The applicant appears to only use paragraph numbers from the PG Pub which will not be considered.
	The applicant has not used the proper markings in reference to the amendments made to claims and specification.  Any matter to be added by reissue must be underlined, this would include all of claims 58-143 and all of the new paragraphs to be added to the specification.  Additionally, all amendments are made relative to the patent, not relative to the PG Publication, thus all of the amendments must be made in reference to column and line numbers as shown in the actual patent, referencing paragraph numbers from the PG Pub has absolutely no bearing on this reissue proceeding.  As required, “The precise point in the specification must be identified where any added or rewritten paragraph is located.” in the form of column and line numbers from the patent itself.



Assignee Consent to the Reissue
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
It would appear that this application has no assignee, however, where no assignee exists, applicant should affirmatively state that fact. This can be done by simply checking the "NO" box of item 8 of Form PTO/AIA /50 (for applications filed on or after September 16, 2012) or item 7 of Form PTO/SB/50 (for applications filed before September 16, 2012), which form may be signed by the inventors, or by a registered practitioner). If the file record is silent as to the existence of an assignee, it will be presumed that an assignee does exist. This presumption should be set forth by the examiner in the first Office action alerting applicant to the requirement. It should be noted that the mere filing of a written assertion of small entity status (see MPEP § 509.03) or a certification of micro entity status (see MPEP § 509.04) in no way relieves applicant of the requirement to affirmatively state that no assignee exists (see MPEP 1410.02(I).
Applicant may either properly assert that no assignee exists as discussed above or properly establish any applicable assignee then obtain and file a proper consent of assignee.  In either case, proper correction is required.




Claim Rejections - 35 USC § 251
Claims 1 and 58-143 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”


(Step 2: MPEP 1412.02(II)(B))  The record of the prior 13/844,805 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on April 7, 2017.  Applicant made the following amendments (using claim 1 for reference):

    PNG
    media_image1.png
    379
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    466
    687
    media_image3.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references (Mosko in view of Minsky): 

    PNG
    media_image4.png
    242
    687
    media_image4.png
    Greyscale

(page 36, Applicant’s Arguments/Remarks 
filed April 17, 2017 in application 15/431,184)

Additionally, an amendment was filed along with Applicant Arguments/Remarks filed on February 27, 2018.  Applicant made the following amendments (using claim 1 for reference):

    PNG
    media_image5.png
    357
    688
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    302
    687
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    465
    686
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    355
    686
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    407
    688
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    406
    687
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    379
    687
    media_image11.png
    Greyscale

(page 31, Applicant’s Arguments/Remarks 
filed February 27, 2018 in application 15/431,184)

Thus, at least the following limitations found in claim 1 that correspond to the arguments and amendments made during prosecution which state the following are all considered to be surrender generating limitations: 
an interactive, physical, advertising component displaying a first, pre-designed collage to attract attention of a viewer wherein the viewer will view said first, pre- designed collage and then proceed to interact with said system to obtain information related to said first, pre-designed collage,		(amendments filed 4/17/2017 and 2/27/2018, emphasis added)
wherein said first, pre-designed collage is designed by a designer and is comprised of a plurality of advertising items from at least one advertiser or sponsor, 
							(arguments filed 2/27/2018, emphasis added)
wherein said first, pre-designed collage is further comprised of at least one element selected from the group consisting of imagery, iconography, and code that performs at least one task 
							(amendment and arguments filed 2/27/2018)	
wherein at least one of said advertising items from said first, pre-designed collage connects to an interactive, website or online presence component that displays a second, pre-designed collage, wherein said advertising items from said first, pre-designed collage represent a collection and channel of content that includes at least one entity selected from the group consisting of information, education, utility, entertainment, promotional, and games,								(amendment filed 2/27/2018)
wherein said interactive, physical, advertising component is selected from the group consisting of a sheet printed display, a publication and an advertising structure,		
(amendment filed 2/27/2018)
wherein said interactive, physical advertising component and said interactive, website or online presence component is a dual component, interlinked, interface, with substantially similar theme, subject, content and look and feel, with at least one element in common selected from the group consisting of design logic, operational code, sound and sound components, visual imagery, animation, and related augmented reality display, functionality, operations, tracking, measurement and management, 		(amendment filed 2/27/2018)
wherein said interactive, physical advertising component's predesigned juxtaposition of said advertising items from said first, pre-designed collage constitute an augmented reality near field communication button array apparatus, operating as a mechanism that helps to prompt engagement of the user, and 		(amendment filed 2/27/2018)
wherein the viewer moves said linked, reading device over, around or among said advertising items from said first, pre-designed collage causing said linked, reading device to operate as a content selecting and transfer device; and 	(amendment filed 2/27/2018)

							(amendment filed 2/27/2018)
wherein said second, pre-designed collage is designed by the designer and is comprised of a plurality of advertising items from said at least one advertiser or sponsor, 
							(amendment filed 2/27/2018)
wherein the viewer associates said second, pre-designed collage with said first, pre-designed collage, and then proceeds to interact with said interactive, website or online presence component to obtain said information related to said first, pre-designed collage,								(amendment filed 2/27/2018)
wherein said interactive, website or online presence component comprises a display component, an information memory component for storing and providing information related to interaction and general operations of components of said advertising system, a processor component for coordinating and managing overall computer and information operations of said advertising system, an information gathering component, an information analysis component, and a communications component,   	
(amendment and arguments filed 2/27/2018)
wherein said information gathering component gathers interaction information related to interactions of the viewer with said interactive, physical advertising component and said interactive, website or online presence component, 
							(amendment filed 2/27/2018)
wherein said information analysis component assists tracking and assesses the performance and operations of said interactive, physical advertising component and said interactive, website or online presence component by categorizing and formatting said interaction information that has been gathered,				(amendment filed 2/27/2018)

							(amendment filed 2/27/2018)
wherein said Home Page form delivered to said linked, reading device contains a navigational metaphor aligning, matching, corresponding and correlating with said advertising items of said first, pre-designed collage, 		(amendment filed 2/27/2018)
wherein selecting a corresponding element of a collage element of said second, pre-designed collage links to additional information related to said selected element of said first, pre-designed collage, and 			(amendment filed 2/27/2018)
wherein at least one of said advertising items is selected from the group consisting of actual, realistic, abstracted, adapted, image manipulated, transfigured, enhanced, sensory stimulating, trans-morphed, specialty rendered, clue offering, literarily influenced, word played, specialty printed, and specialty finished.		(amendment filed 2/27/2018)

Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject 
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 1 and 58-143 either completely or partially omit the language of claim 1 discussed above and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 1 and 58-143 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture, additionally the drawings are also unacceptable as discussed below.  

Claims 1 and 58-143 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 251 New Matter
Claims 1 and 58-143 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Using amended claim 1 for example, the claims requires, a “plurality of activation code markers”, a “first activation code marker”, and a “second activation code marker”, however the term “activation code marker” is never used in the specification and in turn never defined in any way by the specification.  The examiner strongly recommends relying only on terminology that is actually found in the specification.  Additionally, the applicant has failed to provide explicit citations and explanations of support for all of the claim amendments as required by the requirements for filing a reissue application (see above).  Thus, at this point the claim amendments as a whole will be treated as being based on new matter until the applicant proves that the claims are not based on new matter via explicit citations and explanations of support for all amended and added language.  Proper correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 58-143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Using amended claim 1 for example, the claims requires, a “plurality of activation code markers”, a “first activation code marker”, and a “second activation code marker”, however the term “activation code marker” or “code marker” is never used in the specification and in turn never defined in any way by the specification.  The examiner strongly recommends relying only on terminology that is actually found in the specification.  Additionally, the applicant has failed to provide explicit citations and explanations of support for all of the claim amendments as required by the requirements for filing a reissue application (see above).  Thus, at this point the claim amendments as a whole will be treated as failing to comply with the written description requirement until the applicant proves that the claims comply with the written description requirement via explicit citations and explanations of support for all amended and added language.  Proper correction is required.


Claim Objections
Claims 1 and 58-143 objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period (see MPEP 608.01(m)).  Many of the claims filed do not end with a period.  Appropriate correction is required.

Claims 60, 63, 65, 113, 116, and 118-120 are objected to because of the following informalities:    

Claim 63 contains the language “are at least selectable from the group 64”, this would appear to be a clerical error and must be corrected to identify the actual group the claim is relying to.
Claim 65 is dependent on claim 8, however claim 8 has been canceled.
Claim 113 contains a “]” which appears to be in error.
Claim 116 is dependent on an unidentified claim.
Claim 117 contains a “[” which appears to be in error.
Claims 118-120 depend on claim 60, so they are objected for the same rationale discussed above regarding claim 60.
Appropriate correction is required.

Claim 73 is objected to because it would appear to include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Specification
The amendment to the specification filed November 20, 2020 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows (emphasis added):
(New) FIG. 17 is a non-limiting exemplary example of the elements of the interactive, advertising system at a Bus Stop, including the attention gaining physical component advertising billboard and the electronic device. 

(New) FIG. 18 is a non-limiting exemplary example of the interactive, advertising system's viewer participation environment, including the attention gaining physical component Airport billboard, along with a similar correlating and corresponding virtual version appearing on a viewer controlled, electronic device. 

 (New) FIG. 20: is a non-limiting exemplary example of the physical component 110, as a vinyl printed [0115], die-cut, [0117] table-supported, placemat placard, 0107, along with an electronic device 'view thru' image of the placard's presentation items and code markers. 

(New) FIG. 21 is a non-limiting exemplary example, side view of the components of the viewer environment of the interactive, advertising system, including a network server, a billboard/poster, and views of the virtual presence displayed via the electronic device. 

(New) FIG. 22: is a non-limiting exemplary example of a posterzine newspaper or magazine.

(New) FIGURE 17 Bus Stop Billboard and Electronic Device is a non-limiting exemplary example of the elements of the interactive, advertising system's viewer participation environment, including the attention gaining physical component and support structure 110 displaying presentation items ISSUETITLE, product images, and coded item activation code markers, url at a transportation venue, which displays on, in or through, a viewer electronic device 150 which activates projectable image and/or 3D, [and/or a message extending virtual presence effect(s) and/or execution(s) (not shown), which are received by, processed by and displayed, on or through the viewer electronic device 150. 

Airport Billboard & Electronic Device is a non-limiting exemplary example of the interactive, advertising system's viewer participation environment, at a transportation venue, including the attention gaining physical component and support structure110, displaying two dimensional presentation items 1A, McDonald's logo, sales offer1S, and three dimensional 1C, trapezoid/diamond, presentation items, and coded item activation code markers url IB, QR code IQ, crossword puzzle 1H3. (to entice user engagement). Also shown on the billboard are a text HEADLINE, text copy, and a numbered-text calendar,1G promotional announcement ID, a peel-off coupon iE. On the bottom are copyright C and trademark TM symbols, and an illustrated image The a viewer electronic device 150 shows a similar correlating and corresponding virtual 'see-thru view', or "second plurality of items and code markers" 110, effecting and/or executing a projecting image, and/or a message extending, and/or a three dimensional (3D) [virtual presence(s). The billboard and electronic device displayed similar presentation and coded items may differ due to the natures of the physical and virtual mediums, as well as adaptation 0075 for navigation. i.e. icon response, menu facilitation.

(New) FIGURE 20: Placemat is a non-limiting exemplary example of a printed [0115], physical component 110, oval die cut placard, being viewed through an electronic device 150, virtually showing a portion of the physically printed, presentation items: Title, 2A, EDITORIAL HEADLINE, text copy and calendar 2G, animated McD's log; Two-dimensional product images, indicia, sample 21, and mascot 2C; and three- dimensional product images 2C, a sales offer 2S. a promotion announcement 2D, and coded item code markers including, url 2B, QR code 2Q.

(New) The physical component shows portions of the virtually presented presentation items, and coded item code markers (base images) including on the left side, EDITORIAL HEADLINE 1A, text copy 1G [para 0074], McDonalds logo, promotional announcement 1D; also a Peel-off Coupon. On the right side an [activity area] Push to Play graphic 1H2, crossword puzzle activation code marker, 1H3; a gift service IF and a Perforated Rebase Certificate promotion device 1 D. 

(New) FIGURE 21 Viewer Environment (Side View) is a side view of a non-limiting exemplary example of the elements of the interactive, advertising system including a wireless network server 200, the attention gaining physical component 110 with engagement enticing presentation items IC, and coded item code markers iB, for interacting with a viewer-controlled electronic device 150 which activates a projectable image and/or message extending and/or three dimensional, virtual presence effect(s) and/or execution(s) 2C. The resulting Field of Interaction emits a viewer-participant activity zone; offering multiple electronic device 'movement area' interaction points, which can also include signal transport [0101] [emitting] and/or near field communication

(New) FIGURE 22: is a non-limiting exemplary example of an interactive posterzine newspaper or magazine system. Shown on the left side11a of the physical component 110 are a collection of interactable presentation items and/or coded item, code markers IA, IB, ID, IE, IF IG, I, IJ, 1S, IH1, 1H2, 1H3. The electronic device screen 150 shows (a through-the-camera) view 2H3 of the crossword activity printed activation image 1H3 presented on the physical component. Extending from the electronic device 150 screen is an extending three-dimensionally, projecting representational view of the activated crossword game 2H3g.The right side of the physical component 11 lb shows editorial matter.

To be clear the emphasized portions provide a guide as to the most problematic language found in the specification amendments regarding new matter, however the overwhelming majority of the specification amendment is considered to be based upon new matter.  The applicant has failed to provide explicit citations and explanations of support for these amendments.  The examiner recommends either providing 

The amendment filed November 20, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
(New) FIG. 17 is a non-limiting exemplary example of the elements of the interactive, advertising system at a Bus Stop, including the attention gaining physical component advertising billboard and the electronic device. 

(New) FIG. 18 is a non-limiting exemplary example of the interactive, advertising system's viewer participation environment, including the attention gaining physical component Airport billboard, along with a similar correlating and corresponding virtual version appearing on a viewer controlled, electronic device. 

 (New) FIG. 20: is a non-limiting exemplary example of the physical component 110, as a vinyl printed [0115], die-cut, [0117] table-supported, placemat placard, 0107, along with an electronic device 'view thru' image of the placard's presentation items and code markers. 

(New) FIG. 21 is a non-limiting exemplary example, side view of the components of the viewer environment of the interactive, advertising system, including a network server, a billboard/poster, and views of the virtual presence displayed via the electronic device. 

(New) FIG. 22: is a non-limiting exemplary example of a posterzine newspaper or magazine.

Bus Stop Billboard and Electronic Device is a non-limiting exemplary example of the elements of the interactive, advertising system's viewer participation environment, including the attention gaining physical component and support structure 110 displaying presentation items ISSUETITLE, product images, and coded item activation code markers, url at a transportation venue, which displays on, in or through, a viewer electronic device 150 which activates projectable image and/or 3D, [and/or a message extending virtual presence effect(s) and/or execution(s) (not shown), which are received by, processed by and displayed, on or through the viewer electronic device 150. 

(New) FIGURE 18 Airport Billboard & Electronic Device is a non-limiting exemplary example of the interactive, advertising system's viewer participation environment, at a transportation venue, including the attention gaining physical component and support structure110, displaying two dimensional presentation items 1A, McDonald's logo, sales offer1S, and three dimensional 1C, trapezoid/diamond, presentation items, and coded item activation code markers url IB, QR code IQ, crossword puzzle 1H3. (to entice user engagement). Also shown on the billboard are a text HEADLINE, text copy, and a numbered-text calendar,1G promotional announcement ID, a peel-off coupon iE. On the bottom are copyright C and trademark TM symbols, and an illustrated image The a viewer electronic device 150 shows a similar correlating and corresponding virtual 'see-thru view', or "second plurality of items and code markers" 110, effecting and/or executing a projecting image, and/or a message extending, and/or a three dimensional (3D) [virtual presence(s). The billboard and electronic device displayed similar presentation and coded items may differ due to the natures of the physical and virtual mediums, as well as adaptation 0075 for navigation. i.e. icon response, menu facilitation.

(New) FIGURE 20: Placemat is a non-limiting exemplary example of a printed [0115], physical component 110, oval die cut placard, being viewed through an electronic device 150, virtually coded item code markers including, url 2B, QR code 2Q.

(New) The physical component shows portions of the virtually presented presentation items, and coded item code markers (base images) including on the left side, EDITORIAL HEADLINE 1A, text copy 1G [para 0074], McDonalds logo, promotional announcement 1D; also a Peel-off Coupon. On the right side an [activity area] Push to Play graphic 1H2, crossword puzzle activation code marker, 1H3; a gift service IF and a Perforated Rebase Certificate promotion device 1 D. 

(New) FIGURE 21 Viewer Environment (Side View) is a side view of a non-limiting exemplary example of the elements of the interactive, advertising system including a wireless network server 200, the attention gaining physical component 110 with engagement enticing presentation items IC, and coded item code markers iB, for interacting with a viewer-controlled electronic device 150 which activates a projectable image and/or message extending and/or three dimensional, virtual presence effect(s) and/or execution(s) 2C. The resulting Field of Interaction emits a viewer-participant activity zone; offering multiple electronic device 'movement area' interaction points, which can also include signal transport [0101] [emitting] and/or near field communication

(New) FIGURE 22: is a non-limiting exemplary example of an interactive posterzine newspaper or magazine system. Shown on the left side11a of the physical component 110 are a collection of interactable presentation items and/or coded item, code markers IA, IB, ID, IE, IF IG, I, IJ, 1S, IH1, 1H2, 1H3. The electronic device screen 150 shows (a through-the-camera) view Extending from the electronic device 150 screen is an extending three-dimensionally, projecting representational view of the activated crossword game 2H3g.The right side of the physical component 11 lb shows editorial matter.

To be clear the emphasized portions provide a guide as to the most problematic language found in the specification amendments regarding new matter, however the overwhelming majority of the specification amendment is considered to be based upon new matter.  The applicant has failed to provide explicit citations and explanations of support for these amendments.  Applicant is required to cancel the new matter in the reply to this Office Action.

Additionally, the presented specification amendment is objected to because the specification amendment contains multiple clerical errors including font changes, missing letters, incorrect punctuation marks, unnecessary emphasis (bold and italics), etc.
For example, but not limited to (using the paragraph numbers provided in the amendment for reference, even though as discussed above the paragraph numbers are inappropriate):
In added paragraph [0068] – “More specifically, he invention…” should clearly be “the invention”
In the added paragraph that begins “Fig. 20: is a non-limiting…” the paragraph contains “[0115]” and “[0117]”, if these are referencing paragraph numbers then examiner again notes that paragraph numbers are not used in patent specification, if they are referencing item numbers from the drawings then the brackets are unnecessary.  Errors similar to this exist in other paragraphs.
In many of the paragraphs discussing the Figures, the applicant has used the following language, “Fig. 19: is a non-limiting”.  The colon in these sentences is clearly in error.

Appropriate correction is required.


Drawings
The drawings were received on November 20, 2020.  These drawings are not entered because as discussed above they contain new matter.  The new matter contained within the drawings is the same new matter referenced in the amended specification paragraphs referencing said new drawings.  Examiner notes that the unexplained citations on page 46 of the applicant’s remarks filed 11/20/2020 do not actually provide support for the new matter discussed above.


Information Disclosure Statement
The information disclosure statement filed November 20, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992